,., 51

.-§ ry

w.

AO 245B (Rev. 02/081'2019) Judgment 111 a Criminal Petty Case (Modif:ed)

.Page l nfl

UNITED sTATEs orsTRICT CoURT- `

' United States ofAmeri_ca

V.

Felipé Mendez-Leoh

REGISTRATIoN No§" 1848440'_3 -

THE DEFENDANT:

|:_l Was found guilty to count(s) .

after a plea of not guilty.

. pleaded guilty t_o count(s) _l of Complaint

_ SOUT_HERN DISTRICT OF CALIFORNIA

JUDGl\/IENT IN A CRIMINAL CASE
(For Offenses Committed On or' Aher Novem|:`)er l 1987) '

Case Number: 3: l9- -111j-20823

Ellis M Johnston

Dejéndant’ s Alwrney -

 

Accordingly, the defendant` 1s adjudged guilty of such count(s), Which involve the following offense(s)

Title & Section

Nature of Offense
; 8: 1325 _ \_ _ ILLEGAL ENTRY (Misdemeanor)

l _ E The defendant has been found not guilty on count(s)

l Received

|_:i Count(s)

imprisoned for a term of:

.Count Number§ s1
1 ` ' -

 

’ dismissed on the motion of the United States.

' . IMPRIS_ONMENT - '
The defendant 1s hereby committed to the custody of the United States Bu_reau of P.risons to be

ij TIME SERVED

11 w § w

l Assessment: $10 WAIVED l Fine: WAIVED

l Court recommends U_SM_,S ICE or DHS or other arresting agency return all property and all documents 111
the defendant’ s possession at th__e time of arrest upon their deportation or removal

_U Court recommends defendant be deported/removed With relative,

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Withi_n 30 days
of any change of name, residence, or mailing address until all fines_, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change 1n the defendants economic circumstances

DUSM

 

Clerl<’s, ofnc¢ copy   - `

 

 

'-FlLEo'

 

`Feb 14' 2019

 

 

 

. CI.ERK, U.S. DlSTRlCT ODURT
SDUTHERN DI_STRlG_T OF CAE'.|F°RN|A

31

si sricas

` DEPUTY

 

 

Thursday, February 14_, 2019 '
Date of Imposition of Sentence

  

` BL_E KAREN s. cRAWFoRD
UNITED sTATEs MAGISTRATE JUDGE

3;19-mj-_20823_

charged in` case -

"‘ _v._-_-.T:v--.-%-.-r_-_-:-.---..1--- -. »»1.¢

 

 

